Case: 19-20605      Document: 00515401482         Page: 1    Date Filed: 04/30/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                      No. 19-20605                          April 30, 2020
                                                                           Lyle W. Cayce
SENTINEL INSURANCE COMPANY, LIMITED,                                            Clerk


              Plaintiff - Appellant

v.

VILMA S. ORTIZ; JOHNATHAN MORALES; BRYAN Y. ORTIZ,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:19-CV-380


Before SMITH, GRAVES, and HO, Circuit Judges.
PER CURIAM:*
       Sentinel Insurance Company appeals the district court’s grant of
summary judgment in favor of the beneficiaries of Mario Morales. Because the
district court did not err, we AFFIRM.
                      FACTS AND PROCEDURAL HISTORY
       On December 20, 2016, Mario Morales was struck by an industrial pipe
and sustained fatal injuries while working for Womble Company, Inc. Sentinel


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-20605    Document: 00515401482      Page: 2   Date Filed: 04/30/2020



                                  No. 19-20605
provided the workers’ compensation and employer liability insurance coverage
for Womble. Vilma Ortiz, Johnathan Morales and Bryan Ortiz are Morales’
beneficiaries.   Following Morales’ death, there was a dispute between his
beneficiaries and Sentinel regarding whether Morales was an employee or an
independent contractor for purposes of the Womble policy.            The Texas
Department of Insurance Division of Workers’ Compensation (DWC)
determined that Morales was an independent contractor.           The DWC also
determined that, because Morales was an independent contractor and not an
employee, his beneficiaries were not entitled to death benefits under the Texas
Workers’ Compensation Act.
      Sentinel filed for judicial review, seeking a declaratory judgment that
Morales was an employee. The beneficiaries moved to dismiss for lack of
statutory standing. The district court converted the motion to dismiss into a
motion for summary judgment and granted it on May 16, 2019. Sentinel
subsequently filed this appeal.
                          STANDARD OF REVIEW
      This Court reviews de novo a district court’s grant of summary judgment,
viewing all evidence in the light most favorable to the nonmoving party and
drawing all reasonable inferences in that party's favor.         Dediol v. Best
Chevrolet, Inc., 655 F.3d 435, 439 (5th Cir. 2011). Summary judgment is proper
when the movant shows that there is no genuine dispute as to any material
fact and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P.
56(a). A genuine issue of material fact exists if the evidence is such that a
reasonable jury could return a verdict for the non-moving party. Crawford v.
Formosa Plastics Corp., 234 F.3d 899, 902 (5th Cir. 2000) (quoting Anderson v.
Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S. Ct. 2505, 91 L. Ed. 2d 202 (1986)).




                                       2
    Case: 19-20605    Document: 00515401482      Page: 3   Date Filed: 04/30/2020



                                  No. 19-20605
      We review issues of standing, which is a jurisdictional prerequisite, de
novo. See Crane v. Johnson, 783 F.3d 244, 250 (5th Cir. 2015); see also N.H.
Ins. Co. v. Dominguez, 661 F. App’x 267, 269-70 (5th Cir. 2016).
                                  DISCUSSION
      Sentinel asserts on appeal that it is aggrieved and has standing to seek
judicial review of an adverse workers’ compensation administrative decision in
light of the conclusion that it is not liable for workers’ compensation benefits.
Specifically, and despite not being responsible for paying the $350,000 in death
benefits, Sentinel asserts that it is aggrieved because it may potentially have
to reimburse some $36,709.27 in workers’ compensation premiums to Womble
at some point in the future.
      The beneficiaries counter that Sentinel premises its aggrievement
arguments on a non-existent injury or loss. We agree.
      Under Texas law, a party may seek judicial review of an administrative
remedy if it is “aggrieved” by the final decision. See Tex. Lab. Code Ann. §
410.251. As the district court stated, Texas courts have “prescribe[d] a narrow
interpretation” of aggrieved. See Dominguez, 661 F. App’x at 269 (citing Ins.
Co. of the State of Penn. v. Orosco, 170 S.W.3d 129, 132–33 (Tex. App.—San
Antonio 2005); Just Energy Tex. I Corp. v. Tex. Workforce Comm’n, 472 S.W.3d
437, 441–43 (Tex. App.—Dallas 2015); Tex. Mun. League Intergovernmental
Risk Pool v. Burns, 209 S.W.3d 806, 814–15 (Tex. App.—Fort Worth 2006),
overruled on other grounds by Tex. Mut. Ins. Co. v. Chicas, 395 S.W.3d 284
(Tex. 2019); In re Tex. Mut. Ins. Co., 331 S.W.3d 70, 77 (Tex. App.—Eastland
2010); Covenant Health Sys. v. Dean Foods Co., No. 07–09–0348–CV, 2011 WL
3717056 at *4 (Tex. App.—Amarillo 2011); see also In re Coho Energy Inc., 395
F.3d 198, 202 (5th Cir. 2004)).
      Further, Texas courts have said that “a party is aggrieved by a final
decision of the appeals panel if the injury or loss resulting from the final
                                       3
    Case: 19-20605    Document: 00515401482     Page: 4   Date Filed: 04/30/2020



                                 No. 19-20605
decision is actual and immediate; a possible future injury or loss as a
consequence of the panel decision is not sufficient to show an aggrievement.”
Orosco, 170 S.W.3d at 133; see also City of San Antonio v. Diehl, 387 S.W.3d
777, 782 (Tex. App.—El Paso 2012) (party not aggrieved where DWC “decision
did not require Diehl to pay any money nor did it authorize the City to recoup
funds”).
      As the district court found in its thorough order, the DWC’s decision
addresses only the employment relationship between Womble and Morales.
Nothing in the DWC decision requires Sentinel to pay any money or authorizes
Womble to recoup any money. Moreover, Sentinel acknowledges that it has
not refunded any premiums nor paid any benefits, and cannot establish any
actual or immediate injury. Additionally, although Sentinel asserts that the
policy will require a refund in the future, it cannot establish that any such
possible future injury would be “resulting from the final decision.”
                                CONCLUSION
      For the reasons set out previously herein and by the district court, we
conclude that Sentinel failed to establish that it has statutory standing to seek
judicial review of the DWC’s decision under Texas law. Thus, the district court
did not err in granting summary judgment on the basis of standing.
Accordingly, we AFFIRM.




                                       4